DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO (US 2007/0213865) in view of HIRATA (US 5,943,972).
Regarding claims 1 and 14, MIZUNO discloses a non-transitory computer-readable medium storing computer-readable instructions, the computer-readable instructions, when executed by a computer (Figures 2-3), causing the computer to execute a process comprising: obtaining a pattern to be sewn on a workpiece by a sewing machine (3) (S10 of figure 5); obtaining a size of a sewing area to be set inside an embroidery hoop (31) attachable to the sewing machine (para 0049) (S20; figure 6); setting a virtual arrangement of a plurality of the sewing areas (R1-R4; P1-P4) relative to the workpiece (S21 of figure 6); changing a relative position of the sewing areas (Figures 7, 14 and 19); and generating embroidery data including needle drop data, the 
Regarding claim 2, MIZUNO discloses wherein the setting of the virtual arrangement of the sewing areas virtually sets a contiguous area in which the sewing areas are contiguous with each other such that a particular sewing area of the sewing areas overlaps an adjacent sewing area adjacent to the particular sewing area, and wherein the changing changes the relative position of each of the sewing areas in an adjacent direction in which a line passing through a center of the particular sewing area and a center of the adjacent sewing area extends (Figures 9, 13, 15, 20 and 21).
Regarding claim 3, MIZUNO discloses wherein, in a case where the pattern to be sewn includes a plurality of sub patterns (F1-F3; F11-F13) delimited with cutting of thread, and each of the sub patterns is located in at least one of the sewing areas (R1-
Regarding claims 12 and 13, it is considered old and known in the art to output sewing information through computer display and/or printing means for confirmation purposes before stitching takes place, thus preventing errors.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the process of MIZUNO in view of HIRATA with the step of outputting information indicating the relative position of the sewing areas through printing (i.e. creation of print data) because such is considered old and known in the art for confirmation purposes before stitching takes place in order to avoid stitching errors.   

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO (US 2007/0213865) in view of HIRATA (US 5,943,972) and in further view of WAKAYAMA (JP 2000-24350).
.      

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 6256551 pertains to partitioning a large sized embroidery pattern into regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732